DETAILED ACTION
This office action is in response to applicant’s filing dated February 24, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3 and 5 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 24, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1-3 and 5; and cancelation of claim(s) 4.

Election/Restrictions
Applicant’s election without traverse of bortezomib as the elected agent species in the reply filed on February 24, 2021 is acknowledged.
The Examiner notes that it appears that the election of a single disclosed solid cancer and a single disclosed administration method species was inadvertently omitted.  Thus, the election was incomplete, and thus not fully responsive to the species election set forth on August 24, 2020.  In the interest of compact prosecution and in view of the claim amendment limiting administration to local administration has been construed as an election of local administration as the administration method species.  Furthermore, in the interest of compact 
Claims 1-3 and 5 are presently under examination as they relate to the elected species: bortezomib and local administration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Fig. 6 lists numbers in columns and rows with no corresponding legend to identify what the numbers represent.
Fig. 7 the legends for the axis as well as for the data lines are blurry and unreadable.  
Figure 17 appears to be also labeled Figure 19, which is confusing.  Moreover, Fig. 17d contains blurry and unreadable text.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salem et al (WO 2016/187122 A1).
Regarding claims 1, 3, and 5, Salem teaches a method for treating a tumor in a subject in need thereof, the method comprising injecting the tumor in situ with cytotoxic particles, the cytotoxic particles comprising a biodegradable polymer and a cytotoxic agent and the particles having an average effective diameter of 0.5-10 microns (claim 1), wherein the cytotoxic agent is bortezomib (claim 5), wherein the tumor is liver (claim 14).
	
Regarding claim 2, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  
Thus, the teachings of Salem anticipate the method of claims 1-3 and 5.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (CN101204365A, English translation obtained from Espacenet, March 15, 2021).
Sun teaches a sustained-release implant for the treatment of solid tumors, which is characterized in that the sustained-release implant contains an anti-cancer effective amount of 

 Regarding claim 2, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  
Thus, the teachings of Sun anticipate the method of claims 1-3 and 5.

Conclusion
Claims 1-3 and 5 are rejected.
No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628